—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered January 6, 1992, convicting defendant, following a jury trial, of criminal possession of a controlled substance in the fourth degree and sentencing him to an indeterminate term of imprisonment of 2 to 6 years, unanimously affirmed.
The motion to suppress physical evidence was properly denied. The police officers’ observation of defendant passing a silver tin foil packet, a suspicious act and a tell-tale sign of illicit drug activity, gave the officers a right to inquire based upon a founded suspicion that defendant might be engaged in criminal activity (People v Jones, 196 AD2d 788, lv denied 82 NY2d 897; People v Leung, 68 NY2d 734, 736). The abandonment of the packet and the flight of defendant and his companion, upon the officers’ approach, rapidly escalated the encounter, justifying the pursuit and the arrest (People v Leung, supra); the search pursuant to arrest resulted in recovery of the drugs for which defendant was convicted. Concur— Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.